Catania, J.,
On October 15, 1964, petitioner was tried and convicted for the crime of public indecency. He was sentenced to pay a fine of $500 and to undergo imprisonment in the Delaware County Prison for a period of one year.
Petitioner has now filed a request in forma pauperis asking that he be furnished with the copies of the notes of testimony of his trial and his arraignment.
We can find no act of assembly which requires this court to provide certified copies of the testimony of cases tried in the court of quarter sessions. The only act which may be invoked is that of May 1, 1907, P. L. 135, as amended, 17 PS §§1802 and 1802.1, which provides that a defendant shall be furnished with the notes of testimony of cases tried in the several courts of oyer and terminer and general jail delivery. Since the crime for which petitioner has been sentenced is under the jurisdiction of the court of quarter sessions, he has no recourse under the aforesaid act of assembly.
We are of the opinion that the clerk of courts is not required, at county expenses, to furnish certified copies of the notes of testimony in this case.
We, therefore, make the following:

Order

And now, to wit, November 30, 1964, the request of petitioner for certified copies of the notes of testimony taken at his trial and his arraignment in this case is hereby denied.